              UNITED STATES DISTRICT COURT
             MIDDLE DISTRICT OF PENNSYLVANIA

MARGARET T. HUNTER and
JOHN P. HUNTER,
                                      CIVIL ACTION NO. 3:17-cv-00007
           Plaintiffs,
                                      (MUNLEY, J.)
           v.                         (SAPORITO, M.J.)

RICHARD P. KENNEDY, et al.,

           Defendants.

                                ORDER

     AND NOW, this 4th day of December, 2018, in accordance with the

accompanying Memorandum, IT IS HEREBY ORDERED THAT the

defendants’ motion for the apportionment of expert deposition costs (Doc.

75) is GRANTED in part and DENIED in part. The defendants shall

pay $4,000 in reasonable expert fees to the plaintiffs’ expert witness,

Kelly Smith, DPM, for time spent being deposed by the defendants on

April 30, 2018, and October 4, 2018, in accordance with Fed. R. Civ. P.

26(b)(4)(E). The remainder of the relief requested by the defendants is

DENIED without prejudice.


                                       s/Joseph F. Saporito, Jr.
                                       JOSEPH F. SAPORITO, JR.
                                       United States Magistrate Judge
